PER CURIAM.
This is an appeal by the defendant from a judgment taken against him by default, and also from an order denying a motion to open such default. A judgment by default is not appeal-able, and for that reason the appeal must be dismissed. There can be no doubt but that the affidavits upon which defendant’s motion to open his default was based are radically defective, and the motion was therefore properly denied. It does not clearly appear, however, that the defendant has no defense, or that he was acting in bad faith in seeking the adjournment, and he should be permitted to renew his motion.
Appeal from the judgment dismissed. Order affirmed, with costs, with leave to renew within 10 days upon payment of such costs.